        Case 7:19-cv-00234 Document 21 Filed on 02/05/20 in TXSD Page 1 of 5
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                           UNITED STATES DISTRICT COURT                            February 05, 2020
                            SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
VS.                                            § CIVIL ACTION NO. 7:19-CV-234
                                               §
30.00 ACRES OF LAND, MORE OR                   §
LESS, et al,                                   §
                                               §
           Defendants.                         §

                                           ORDER

         The Court now considers the “Opposed Motion of the United States of America for Order

of Immediate Possession”1 (hereafter, “motion for immediate possession”) filed by the United

States of America (“United States”) and the response2 in opposition filed by Veronica Mendoza

(“Defendant”). The Court also considers the “Unopposed Motion to Correct Schedule “A” Due to

a Scrivener’s Error”3 (hereafter, “motion to correct Schedule A”) and the “Opposed Motion for a

Hearing on the Opposed Motion for Order of Immediate Possession”4 (hereafter, “motion for

hearing”). After considering the motions, the record, and the relevant authorities, the Court

GRANTS the motion to correct Schedule A5 and the motion for immediate possession6 and

DENIES the motion for hearing.7




1
  Dkt. No. 17.
2
  Dkt. No. 19.
3
  Dkt. No. 16.
4
  Dkt. No. 20.
5
  Dkt. No. 16.
6
  Dkt. No. 17.
7
  Dkt. No. 20.

1/5
       Case 7:19-cv-00234 Document 21 Filed on 02/05/20 in TXSD Page 2 of 5



        I.       MOTION TO CORRECT SCHEDULE A

        The United States moves to correct each Schedule A contained in the complaint in

condemnation,8 declaration of taking,9 and notice of condemnation10 on the grounds that they

“only [include] a citation to the 2018 appropriations bill, but not a citation to the 2019

appropriations bill, even though the funding for the taking existed at the time of filing.”11 The

United States requests the Court grant the motion to correct Schedule A and “enter an Order

correcting the citation in Schedule A of the Complaint in Condemnation, Declaration of Taking,

and Notice of Condemnation.”12

        The Court finds good cause for the requested relief. Accordingly, the Court GRANTS the

motion to correct Schedule A13 and ORDERS the United States to file an amended Schedule A as

a separate document on the docket. The Court now turns to the motion for hearing on the motion

for immediate possession.

        II. MOTION FOR HEARING

        The United States filed four motions for immediate possession in four cases currently

before the Court in October 2019.14 Since then, the United States has filed multiple motions

requesting hearings on the issue of immediate possession in an attempt to expedite the Court’s

decisions on the pending motions for immediate possession.15 However, in each of these motions

for hearing, the United States provides no substantive reason explaining why a hearing on the




8
  Dkt. No. 1-1 pp. 1–2.
9
  Dkt. No. 2-1 pp. 1–2.
10
   Dkt. No. 3-1 pp. 1–2.
11
   Dkt. No. 16 pp. 2, ¶ 4.
12
   Id. ¶ 5.
13
   Dkt. No. 16.
14
   See Dkt. No. 17; see also Case No. 7:19-CV-250, Dkt. No. 13; Case No. 7:19-CV-254, Dkt. No. 17; Case No. 7:19-
CV-270, Dkt. No. 16.
15
   See Dkt. No. 20; see also Case No. 7:19-CV-250, Dkt. No. 16; Case No. 7:19-CV-270, Dkt. No. 19.

2/5
        Case 7:19-cv-00234 Document 21 Filed on 02/05/20 in TXSD Page 3 of 5



issue of immediate possession is necessary. Rather, the United States broadly states that it “will

suffer actual harm and prejudice if the motion is not granted.”16

         In United States of America v. 72.26 Acres of Land, More or Less et al, the Court

reprimanded the United States for its request that the Court “expedite” its decision and set a

hearing on the issue of immediate possession without providing any substantive explanation as to

why the United States requires an expedited decision and hearing on the matter.17 The Court noted

that “[s]uch request [was] mystifying in light of the lack of substance in the motion for immediate

possession.”18 Yet, the United States filed a nearly identical motion in the instant case, merely

removing the term “expedited” from its language.19 The United States once again provides no

substantive explanation for why a hearing on the issue of immediate possession is necessary in this

case, as compared to the dozens of other land condemnation cases pending before the Court.

Furthermore, in almost every land condemnation case before this Court, the United States’

approach has been a “hurry up and wait” approach.20

         Thus, the Court DENIES the motion for hearing. To the extent the United States believes

that filing a motion for hearing will cause the Court to expedite its decision on motions for

immediate possession in any future cases, the United States is mistaken. The Court cautions the

United States that if there is true urgency in these cases, it should be specified in its filings.

Otherwise, regardless of the almost unfettered authority given to the United States by the

Declaration of Taking Act, this Court will attend to its docket with due regard for all parties. The

Court now turns to the motion for immediate possession.



16
   Dkt. No. 20 p. 4, ¶ 14.
17
   See Case No. 7:19-CV-250, Dkt. No. 17 pp. 3–4.
18
   Id.
19
   See Dkt. No. 20.
20
   The United States will file a case claiming urgency for possession and then claim various delays in completing the
work.

3/5
        Case 7:19-cv-00234 Document 21 Filed on 02/05/20 in TXSD Page 4 of 5



         III. MOTION FOR IMMEDIATE POSSESSION

         The United States moves for immediate possession of Tract RGV-MCS-1112,

approximately 30.00 acres of land (hereafter, “Subject Property”) on the grounds that (1) the

Declaration of Taking Act (hereafter, “the Act”) provides the United States with significant

authority that entitles it to immediate possession of the Subject Property; and (2) the United States

requires immediate possession in order to meet a congressional directive to construct border

fencing in the Rio Grande Valley Sector.21 While Defendant “raise[s] numerous objections and

defenses in her [a]nswer,” Defendant only opposes the motion for immediate possession to the

extent it prevents Defendant from receiving at least 72 hours’ notice of the United States’ entry

onto Defendant’s property.22 Accordingly, Defendant requests that the United States be required to

provide Defendant at least 72 hours’ notice before any entry onto her property, so that Defendant

should have the opportunity to be present for and observe the United States’ activities on her

land.”23

         The United States indicates in its motion for hearing that it is unopposed to a 72 hour

notice period.24 Therefore, the Court ORDERS Defendant to allow the United States access to the

Subject Property, Tract RGV-MCS-1112, to the following terms:

         The United States is hereby granted the right to survey, make borings, and conduct
         other related investigations on Tract RGV-MCS-1112 for the public purpose of
         conducting surveys, tests, and other investigatory work needed to plan the proposed
         construction of roads, fencing, vehicles barriers, security lighting, and related
         structures designed to help secure the United States/Mexico border within the State

21
   Dkt. No. 19 p. 11.
22
   See Dkt. No. 19 p. 3; see also Dkt. No. 14. In her answer, Defendant raises various objections and affirmative
defenses, including allegations that the United States has (1) exceeded its condemnation powers under the Act; (2)
failed to comply “with all federal statutes before declaring a public purpose;” and (3) exercised its condemnation
authority in an arbitrary and capricious manner. See id. at pp. 4–7.
23
   Id. at p. 11. Defendant does not live on the property but intends to eventually hold the property out as a hunting
lease. Defendant specifically requests that the government inform her of each and every entry onto the land,
“including notification to Defendant when each entry has concluded. . .” See id. at pp. 11–12. The United States
indicates in its motion for hearing this it is “not opposed to Defendant’s request of a 72 hour notice period.” Dkt. No.
20 p. 2, ¶ 7.
24
   Dkt. No. 20 p. 2, ¶ 7.

4/5
        Case 7:19-cv-00234 Document 21 Filed on 02/05/20 in TXSD Page 5 of 5



         of Texas. Additionally, the United States is granted the right to trim or remove any
         vegetative or structural obstacles on Tract RGV-MCS-1112 that interfere with the
         aforementioned purpose and work. The United States must provide Defendant 72-
         hour notice before entering Tract RGV-MCS-1112. The United States’ possession
         of Tract RGV-MCS-1112 will begin immediately and will end on February 5,
         2021. To the extent possible, the United States shall use contractors that have
         appropriate liability insurance. Any questions concerning just compensation for
         damages, if any, incurred by Defendant that have not been resolved will be
         addressed by this Court at a later date if and when raised by Defendant.

A copy of this Order shall be served by the United States upon all owners, all parties claiming

ownership, and all persons in possession or control of the Subject Properties to the extent these are

known. Considering the extent of the temporary possession, 12 months, the Court finds the

estimated compensation, $100.00, may be insufficient compensation. Accordingly, the Court finds

Defendant may present evidence at this stage to determine sufficient valuation of the Subject

Property. The Court thus ORDERS the parties to appear for a hearing on February 25, 2020 at

9:00 a.m. so that the Court may set a schedule for the determination of just compensation.

         III.     HOLDING

         Accordingly, the Court hereby GRANTS the motion to correct Schedule A.25 Further, the

Court GRANTS the motion for immediate possession26 in accordance with the aforementioned

terms. The Court DENIES the motion for hearing on the issue of immediate possession27 and

ORDERS the parties to appear for a hearing on February 25, 2020 at 9:00 a.m. so that the Court

may set a schedule for the determination of just compensation.

         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 5th day of February, 2020.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge

25
   Dkt. No. 16.
26
   Dkt. No. 17.
27
   Dkt. No. 20.


5/5
